                                              Case 2:20-cv-02288-KJM-JDP Document 5 Filed 01/22/21 Page 1 of 4


                                    1    YU | MOHANDESI LLP

                                    2    Jordan S. Yu (SBN 227341)
                                         213.377.5502 | jyu@yumollp.com
                                    3    Pavel Ekmekchyan (SBN 223222)
                                         213.985.2007 | pavel@yumollp.com
                                    4    Joshua M. Bryan (SBN 225230)
                                         213.261.0731 | jbryan@yumollp.com
                                    5    633 West Fifth Street, Suite 2800
                                         Los Angeles, CA 90071
                                    6    213.377.5501 Facsimile

                                    7    Attorneys for Defendant
                                         NewRez LLC fka New Penn Financial, LLC dba
                                    8    Shellpoint Mortgage Servicing (named as “NewRez,
                                         LLC”)
                                    9
                                    10
                                    11                                UNITED STATES DISTRICT COURT
633 West Fifth Street, Suite 2800




                                    12                            EASTERN DISTRICT OF CALIFORNIA
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13
                                    14   CHRISTIAN GIGUIERE,                                2:20-cv-02288-KJM-JDP

                                    15               Plaintiff,                             STIPULATION TO EXTEND TIME TO
                                                                                            RESPOND TO INITIAL COMPLAINT;
                                    16   v.                                                 ORDER

                                    17
                                    18   NEWREZ, LLC,

                                    19               Defendant (s).

                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                       STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
                                             Case 2:20-cv-02288-KJM-JDP Document 5 Filed 01/22/21 Page 2 of 4


                                    1           Plaintiff Christian Giguiere (“Plaintiff”) and Defendant NewRez LLC fka New Penn

                                    2    Financial, LLC dba Shellpoint Mortgage Servicing (named as “NewRez, LLC”)(“Defendant” or

                                    3    “Shellpoint”) file this Stipulation to Extend Deadline to Answer Complaint, as follows:

                                    4           1.      This action was filed on November 16, 2020;

                                    5           2.      Defendant has now been served in this matter;

                                    6           3.      Plaintiff and Defendants have had discussions and continue to have dicsussions to

                                    7    potentially resolve this matter;

                                    8           4.      Based upon the above settlement discussions, including additional time necessary for

                                    9    Defendant to evaluate Plaintiff’s claims and good cause appearing, Plaintiff and Defendant agree

                                    10   that Defendant shall have up to and including January 25, 2021 in which to file a response to the

                                    11   Complaint.
633 West Fifth Street, Suite 2800




                                    12          IT IS SO STIPULATED.
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13
                                    14   DATED: January 21, 2021.
                                    15                                                YU | MOHANDESI LLP
                                    16
                                                                                      By      /s/ Joshua M. Bryan
                                    17                                                     Joshua M. Bryan
                                                                                           Attorneys for Defendant
                                    18                                                     NewRez LLC fka New Penn Financial, LLC dba
                                                                                           Shellpoint Mortgage Servicing
                                    19
                                    20   DATED: January 21, 2021.
                                                                                      SHAPERO LAW FIRM
                                    21
                                    22                                                By      /s/ Sarah Shapero
                                                                                           Sarah Shapero
                                    23                                                     Attorneys for Plaintiff
                                                                                           Christian Giguiere
                                    24
                                    25
                                    26
                                    27
                                    28
                                                                                           –1–
                                                              STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                            Case 2:20-cv-02288-KJM-JDP Document 5 Filed 01/22/21 Page 3 of 4


                                    1                                                  ORDER

                                    2           This Court, having reviewed the Stipulation of Plaintiff Christian Giguiere (“Plaintiff”) and

                                    3    Defendant NewRez LLC, f/k/a New Penn Financial, LLC dba Shellpoint Mortgage Servicing

                                    4    (“Defendant” or “Shellpoint”) and finding good cause, hereby extends the time for Defendant to

                                    5    respond to the Complaint up to and including January 25, 2021.

                                    6           IT IS SO ORDERED.

                                    7    DATED: January 21, 2021.

                                    8
                                    9
                                    10
                                    11
633 West Fifth Street, Suite 2800




                                    12
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                                                                         –2–
                                                             STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                            Case 2:20-cv-02288-KJM-JDP Document 5 Filed 01/22/21 Page 4 of 4


                                    1                               CERTIFICATE OF SERVICE
                                    2          I certify that on January 21, 2021, a copy of the foregoing was filed and served
                                    3    electronically in the ECF system. Notice of this filing will be sent to the parties of
                                    4    record below by operation of the Court’s electronic filing system. Parties may access
                                    5    this filing through the Court’s system.
                                    6
                                                                            Sarah E. Shapero
                                    7                                      Shapero Law Firm
                                    8                                 One Market, Spear Tower
                                                                               36th Floor
                                    9                                 San Francisco, CA 94105
                                    10                                       415-293-7995
                                                                           Fax: 415-358-4116
                                    11                             Email: sarah@shaperolawfirm.com
633 West Fifth Street, Suite 2800




                                    12                                    Counsel for Plaintiff
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                         DATED: January 21, 2021
                                    13
                                    14                                             By: /s/ Joshua M. Bryan
                                                                                        Joshua M. Bryan
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                                                                     –3–
                                                           STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
